                    Case 19-11915-BLS                 Doc 309         Filed 12/30/19            Page 1 of 16


                                              UNITED STATES BANKRUPTCY COURT
                                                 THE DISTRICT OF DELAWARE




                                                                                X
In re                                                                               :                        Chapter 11
                                                                                    :
RAIT FUNDING, LLC,                                                                  :                        Case No. 19-11915 (BLS)
a Delaware limited liability company, et. al. (1)                                   :
                                                                                    :
             Debtors.                                                               :                        Jointly Administered
                                                                                X




                                                      Monthly Operating Report
                                     For the Period From November 1, 2019 to November 30, 2019

DEBTORS' ADDRESS:                  Two Logan Square
                                   100 N. 18th Street, 23rd Floor
                                   Philadelphia, Pennsylvania 19103
                                   (Attn: John J. Reyle)


DEBTORS' ATTORNEYS:                Patrick A. Jackson (Del. Bar No. 4976)               Michael P. Pompeo
                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)         Brian P. Morgan
                                   222 Delaware Avenue, Suite 1410                      1177 Avenue of the Americas, 41st
                                   Wilmington, DE 19801                                 Floor
                                   Tel: (302) 467-4200                                  New York, NY 10036-2714
                                   Fax: (302) 467-4201                                  Tel: (212) 248-3140
                                   Patrick.Jackson@dbr.com                              Fax: (212) 248-3141
                                   Joseph.Argentina@dbr.com                             Michael.Pompeo@dbr.com
                                                                                        Brian.Morgan@dbr.com


REPORT PREPARER:                   RAIT FUNDING, LLC

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
my knowledge and belief.




/s/ Alfred Dilmore                                                                                           12/29/2019
Alfred Dilmore                                                                                               Date
Chief Financial Officer


Notes:
(1)
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number (if applicable),
are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT Financial Trust, a Maryland real estate
investment trust (9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation (9773); Taberna
Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV TRS, LLC, a Delaware limited liability company (3190);
and RAIT JV TRS Sub, LLC, a Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan Square,
100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).




                                                                                                                    FORM Cover Page
                                                                                                                       PAGE 1 OF 16
                       Case 19-11915-BLS                 Doc 309      Filed 12/30/19     Page 2 of 16


                                            UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF DELAWARE


RAIT FUNDING LLC                                                                             Case No. 19-11915 (BLS)
Debtor                                                                              Reporting Period: 11/01/19 - 11/30/19




                                                        Monthly Operating Report

                                                                                                        Document    Explanation
Required Documents                                                                 Form No.
                                                                                                        Attached     Attached
Schedule of Cash Receipts and Disbursements                                        MOR-1a                   x
  Bank Account Reconciliation/Information                                          MOR-1b                 N/A               x
  Schedule of Professional Fees Paid                                               MOR-1c                   x
  Copies of Bank Statements                                                                               N/A               x
  Cash Disbursements Journals                                                                             N/A               x
Statement of Operations                                                            MOR-2                    x
Balance Sheet                                                                      MOR-3                    x
Status of Post-Petition Taxes                                                      MOR-4a                 N/A               x
  Copies of IRS Form 6123                                                                                 N/A               x
  Copies of Tax Returns Filed During Reporting Period                                                     N/A               x
Summary of Unpaid Post-Petition Debts                                              MOR-4b                   x
  Listing of Aged Accounts Payable                                                 MOR-4b                   x
Accounts Receivable Reconciliation and Aging                                       MOR-5a                   x
Debtor Questionnaire                                                               MOR-5b                   x




                                                                                                                 FORM MOR
                                                                                                               PAGE 2 OF 16
                              Case 19-11915-BLS                      Doc 309           Filed 12/30/19               Page 3 of 16



                                                         Global Notes and Statements of Limitations and
                                                 Disclaimers Regarding the Debtors' Monthly Operating Reports


This Monthly Operating Report ("MOR") includes activity for the following Debtors:

                                            Debtor                                                     Case No.
                                            RAIT Funding, LLC                                          19-11915 (BLS)
                                            RAIT Financial Trust                                       19-11916 (BLS)
                                            RAIT General, Inc.                                         19-11917 (BLS)
                                            RAIT Limited, Inc.                                         19-11918 (BLS)
                                            Taberna Realty Finance Trust                               19-11919 (BLS)
                                            RAIT JV TRS, LLC                                           19-11920 (BLS)
                                            RAIT JV TRS SUB, LLC                                       19-11921 (BLS)

On August 30, 2019 (the “Petition Date”), RAIT Funding LLC and 6 of its affiliates (collectively, the “Debtors”), each commenced a voluntary case under chapter
11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The Debtors are authorized to operate their businesses and manage
their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 4, 2019, the Bankruptcy Court entered an
order authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b).

These following notes and statements and limitations should be referred to, and referenced in connection with, any review of this MOR.


1. Basis for Presentation. This MOR has been prepared solely for the purpose of complying with the monthly reporting requirements in these chapter 11 cases and
is in a format the Debtors believe is acceptable to the United States Trustee. The financial statements and supplemental information contained herein are
preliminary, unaudited and may not comply in all material respects with accounting principles generally accepted in the United States ("GAAP"). In addition,
certain of the financial statements and supplemental information contained herein represent consolidated information (e.g., RAIT Financial Trust and its
consolidated subsidiaries). The unaudited consolidated financial statements have been derived from the books and records of the Debtors. This information,
however, has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of
such procedures the financial information could be subject to material change. The MOR should not be relied upon by any persons for information relating to
current or future financial conditions, events, or performance of any of the Debtors.

The information furnished in this report includes normal recurring adjustments, but may not include all adjustments that would typically be made for financial
information in accordance with GAAP.

The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and
may not necessarily reflect the consolidated results of the Debtors' operations, their financial position and the schedule of receipts and disbursements in the future.
The Debtors caution readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject
to revision.

2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non‐bankruptcy law
or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the
claims against the Debtors should evaluate this financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake
no responsibility to indicate variations from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

3. Liabilities Subject to Compromise. Liabilities subject to compromise have been reported at the amounts recorded on the Debtors' books and records as of the
date of the report. The amounts classified as liabilities subject to compromise in the financial statements included herein are preliminary and may be subject to
future adjustments depending on Bankruptcy Court actions, developments with respect to disputed claims, determinations of the secured status of certain claims,
the values of any collateral securing such claims, rejection of executory contracts, reconciliation of claims, and other events.

4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate. Nothing contained in
this MOR shall constitute a waiver of any of the Debtors' rights or an admission with respect to their chapter 11 cases.
5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and financial activity occurring during the
applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.

6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors as described in the Motion of Debtors for
Entry of Interim and Final Orders (I) Authorizing The Debtors To (A) Continue To Operate Their Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, (C) Maintain Existing Business Forms, And (D) Continue To Perform Intercompany Transactions, (II) Suspending The Requirements
Contained In Section 345(B) Of The Bankruptcy Code, and (III) Granting Related Relief [Docket No. 4, 32 and 122]




                                                                                                                                                  FORM Notes
                                                                                                                                                 PAGE 3 OF 16
                             Case 19-11915-BLS                     Doc 309           Filed 12/30/19              Page 4 of 16



                                                      Global Notes and Statements of Limitations (cont.)

7. Debtor & Non-Debtor Activities. To the best of the Debtors’ ability, the information shown in this MOR is for the 7 Debtor entities. In that regard, MOR-2
(Statement of Operations) and MOR-3 (Balance Sheet) include individual data for Debtors, with aggregated activity for all non-Debtors, and aggregated
intercompany eliminations accross Debtors and non-Debtors. Historically, financial statements have only been produced by the Debtors on a consolidated basis
(e.g., RAIT Financial Trust and its consolidated subsidiaries), and accounting processes and general ledger activity have occurred to support preparation of these
consolidated financial statements, and not stand-alone financial statements for each Debtor. Accordingly, each Debtor’s individual information within MOR-2 and
MOR-3 may not be in accordance with GAAP. As such. relying upon an unconsolidated view of each Debtor may be misleading and is being shown only for the
purposes of complying with MOR reporting requirements.




                                                                                                                                              FORM Notes
                                                                                                                                             PAGE 4 OF 16
                      Case 19-11915-BLS           Doc 309      Filed 12/30/19     Page 5 of 16


RAIT FUNDING LLC                                                                           Case No. 19-11915 (BLS)
Debtor                                                                            Reporting Period: 11/01/19 - 11/30/19

                                                           MOR-1a
                                  Schedule of the Debtors' Cash Receipts and Disbursements
                                 For the Period From November 1, 2019 to November 30, 2019


($ in thousands)
Bank Balance 10/31/2019                                                                              $          40,249

Receipts:
 Cash Receipts                                                                                                     985
Total Receipts                                                                                       $             985
Disbursements:
 Operating Disbursements
 Payroll and Benefits                                                                                $            (325)
 Professional Fees - Recurring                                                                                       -
 Litigation Related Costs                                                                                            -
 Corporate Overhead                                                                                               (241)
 REO Maintenance                                                                                                     -
 Other                                                                                                               -
Total Operating Disbursements                                                                        $            (566)

 Non-Operating Cash Items
 Professional Fees - Restructuring                                                                   $            (506)
 Principal & Interest                                                                                                -
 Transaction Related Expenses                                                                                      (35)
 Sale Proceeds                                                                                                       -
Total Non-Operating Cash Flow                                                                        $            (541)

Net Cash Flow                                                                                        $            (121)

Ending Bank Balance 11/30/2019                                                                       $          40,128

Outstanding Checks                                                                                                 (26)

Ending Book Balance 11/30/2019                                                                       $          40,102




                                                                                                      FORM MOR-1a
                                                                                                      PAGE 5 OF 16
                           Case 19-11915-BLS                  Doc 309          Filed 12/30/19            Page 6 of 16


RAIT FUNDING LLC                                                                                                     Case No. 19-11915 (BLS)
Debtor                                                                                                      Reporting Period: 11/01/19 - 11/30/19

                                                                      MOR-1b
                                                                 Bank Reconciliation
                                                               As of November 30, 2019

The Debtors hereby submit this attestation in lieu of providing copies of bank statements, bank reconciliations, and cash disbursement journals.

Attached to MOR-1a is a listing of all Debtor bank accounts, by account number, with period ending book balances. The Debtors affirm these accounts
are reconciled monthly in accordance with the Debtors' ordinary course accounting practices and are available to the United States Trustee upon request.
Further, the Debtors affirm that cash bank statements and cash disbursement journals are maintained in accordance with the Debtors' ordinary course
accounting practices and are available to the United States Trustee upon request.


/s/ Alfred Dilmore                                                                    12/29/2019
Signature of Authorized Individual                                                    Date

Alfred Dilmore                                                                        Chief Financial Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual




                                                                                                                       FORM MOR-1b - Bank Rec
                                                                                                                               PAGE 6 OF 16
                               Case 19-11915-BLS           Doc 309       Filed 12/30/19           Page 7 of 16


RAIT FUNDING LLC                                                                                           Case No. 19-11915 (BLS)
Debtor                                                                                            Reporting Period: 11/01/19 - 11/30/19

                                                               MOR-1b (cont.)
                                                                Book Balances
                                                           As of November 30, 2019

($ in thousands)
                                                                                                                        Ending Book
                      Entity                               Bank                 Account No. (1)      Description
                                                                                                                          Balance
             RAIT Financial Trust                      Citibank NA                   *2169            Operating       $           3,919
             RAIT Financial Trust                      Citibank NA                   *1136             MMA                        6,534
             RAIT Financial Trust                      Citibank NA                   *0232             MMA                       20,720
          Taberna Realty Finance Trust                 Citibank NA                   *0397            Operating                   8,878
              RAIT Funding LLC                         Citibank NA                   *5657            Operating                      43
              RAIT JV TRS LLC                          Citibank NA                   *9356            Operating                       8
             RAIT Financial Trust                     Wilmington Trust               *4000             Escrow                         -
          Taberna Realty Finance Trust                Wilmington Trust               *9000             Escrow                         -
            Total Debtors Book Cash                                                                                  $            40,102



(1)
      Represents last four digits of account number




                                                                                                     FORM MOR-1b - Book Balances
                                                                                                                   PAGE 7 OF 16
                               Case 19-11915-BLS                         Doc 309             Filed 12/30/19                    Page 8 of 16

RAIT FUNDING LLC                                                                                                                                         Case No. 19-11915 (BLS)
Debtor                                                                                                                                          Reporting Period: 11/01/19 - 11/30/19

                                                                                MOR-1b (cont.)
                                                                           Estimated US Trustee Fees
                                                                            As of November 30, 2019

              ($ in actuals)
                                                                                                          Oct. '19               Nov. '19        U.S. Trustee Fee
                                   Entity                                  Case No.
                                                                                                       Disbursements          Disbursements         Q4-2019 (1)
                           RAIT Financial Trust                        19-11916 (BLS)                           688,659             1,106,290                TBD
                            RAIT Funding, LLC                          19-11915 (BLS)                                 -                     -                TBD
                            RAIT JV TRS LLC                            19-11920 (BLS)                                 -                     -                TBD
                            RAIT General, Inc.                         19-11917 (BLS)                                 -                     -                TBD
                            RAIT Limited, Inc.                         19-11918 (BLS)                                 -                     -                TBD
                         RAIT JV TRS SUB, LLC                          19-11921 (BLS)                                 -                     -                TBD
                        Taberna Realty Finance Trust                   19-11919 (BLS)                             2,604                     -                TBD
                        Estimated US Trustee Fees                                                  $           691,262    $         1,106,290   $               -


              (1)
                    Actual U.S. Trustee quarterly fee will be determined during the filing of the December 2019 MOR.




                                                                                                                                                FORM MOR-1b - UST Fee
                                                                                                                                                        PAGE 8 OF 16
                            Case 19-11915-BLS                  Doc 309            Filed 12/30/19              Page 9 of 16


RAIT FUNDING LLC                                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                                               Reporting Period: 11/01/19 - 11/30/19


                                                                         MOR-1c
                                                             Schedule of Professional Fees Paid
                                                For the Period From November 1, 2019 to November 30, 2019


($ in thousands)
                                                            Schedule of Professional Fees Paid
                                                                 Check/Wire                Current Period Payments                Amount Paid Since Filing
   Professional    Period Covered           Payor           Number         Date           Fees     Expenses        Total         Fees     Expenses       Total

EPIQ                  Oct. '19       RAIT Financial Trust     Wire       11/22/2019   $       56   $      -    $       56    $      124   $      -   $       124
UBS                Sep. - Nov. '19   RAIT Financial Trust     Wire       11/22/2019          450          -           450           450          -           450
U.S. Trustee Fee      Sep. '19       RAIT Financial Trust            -           -             -          -             -             7          -             7
Total                                                                                 $      506   $      -    $      506    $      581   $      -   $       581




                                                                                                                                          FORM MOR-1c
                                                                                                                                          PAGE 9 OF 16
                                   Case 19-11915-BLS                          Doc 309       Filed 12/30/19                Page 10 of 16




RAIT FUNDING LLC                                                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                                                               Reporting Period: 11/01/19 - 11/30/19

                                                                                      MOR-2
                                                                               Statement of Operations
                                                             For the Period From November 1, 2019 to November 30, 2019

($ in thousands)
                                                                                                   TABERNA
                                                RAIT      RAIT     RAIT     RAIT                    REALTY                      RAIT JV
                                              FUNDING, FINANCIAL GENERAL, LIMITED,                 FINANCE           RAIT JV    TRS SUB,
Entity                                           LLC     TRUST      INC.     INC.                    TRUST           TRS, LLC     LLC    Non-Debtors Eliminations          Total
Case No.                                       19-11915  19-11916 19-11917 19-11918                 19-11919         19-11920   19-11921
Revenue:
    Investment interest income                $    -         $           30   $   -    $      -    $           75    $    -     $     -    $     2,647 $     (1,556) $       1,195
    Investment interest expense                    -                 -            -           -            -              -           -           (585)         -             (585)
  Net interest margin                         $    -         $           30   $   -    $      -    $           75    $    -     $     -    $     2,062 $     (1,556) $         610
  Property income                                  -                 -            -           -            -              -           -          1,164          (31)         1,133
  Fee and other income                             -                 -            -           -            -              -           -             25          (17)             8
    Total revenue                             $    -         $           30   $   -    $      -    $           75    $    -     $     -    $     3,251 $     (1,604) $       1,751

Expenses:
  Interest expense                                 -                 -            -           -            -              -           -         (1,824)       1,556            (268)
  Real estate operating expense                    -                 -            -           -            -              -           -           (565)           31           (533)
  Property management expenses                     -                 -            -           -            -              -           -            (39)         -               (39)
  General and administrative expenses                  (0)          (849)         -           -                (6)        -           -           (304)           17         (1,141)
  Provision for losses                             -                 -            -           -            -              -           -            180          -               180
  Depreciation and amortization expense            -                 -            -           -            -              -           -           (395)         -              (395)
    Total expenses                            $        (0) $        (849) $       -    $      -    $           (6) $      -     $     -    $    (2,946) $     1,604    $     (2,196)

Net Operating (Loss) Income                   $        (0) $        (819) $       -    $      -    $           69    $    -     $     -    $      305    $      -      $      (445)

  Interest and other income (expense), net         -                   0          -           -            -              -           -             26          -                 26
  (Gains) / Losses on assets                           (0)          (608)         -           -                69         -           -           120           -              (419)
  Gains (losses) on extinguishments of debt        -                 -            -           -            -              -           -           -             -               -
  Reorganization items, net                        -              (1,449)         -           -            -              -           -           -             -            (1,449)
Income (loss) before taxes                    $        (0) $      (2,057) $       -    $      -    $           69    $    -     $     -    $      120    $      -      $     (1,867)
  Income tax benefit (provision)                   -                 -            -           -            -              -           -            -            -               -
Net Income (Loss)                             $        (0) $      (2,057) $       -    $      -    $           69    $    -     $     -    $      120    $      -      $     (1,867)



                                                                                                                                                               FORM MOR-2
                                                                                                                                                              PAGE 10 OF 16
                                          Case 19-11915-BLS                                Doc 309                    Filed 12/30/19                       Page 11 of 16




RAIT FUNDING LLC                                                                                                                                                                                                 Case No. 19-11915 (BLS)
Debtor                                                                                                                                                                                                  Reporting Period: 11/01/19 - 11/30/19
                                                                                                             MOR-3
                                                                                                          Balance Sheet
                                                                                                    As of November 30, 2019

($ in thousands)
                                                                                                                                     TABERNA
                                                                       RAIT             RAIT     RAIT                    RAIT         REALTY                            RAIT JV
                                                                     FUNDING,        FINANCIAL GENERAL,                LIMITED,      FINANCE         RAIT JV            TRS SUB,
Entity                                                                 LLC             TRUST     INC.                    INC.          TRUST         TRS, LLC             LLC               Non-Debtors Eliminations            Total
Case No.                                                                 19-11915        19-11916          19-11917       19-11918       19-11919        19-11920           19-11921
Assets:
  Investments in mortgage loans, net                                 $         -     $         -       $         -    $         -    $       5,099 $           -        $         -         $   361,041    $   (106,668) $       259,472
  Investments in real estate, net of accumulated depreciation                  -               -                 -              -              -               -                  -             112,253             -            112,253
  Cash and cash equivalents                                                     43          31,173               -              -            8,878                  8             -               4,421             -             44,523
  Restricted cash                                                              -               -                 -              -              -               -                  -              41,241             -             41,241
  Accrued interest receivable                                                  -                59               -              -              160             -                  -              23,099          (8,879)          14,439
  Other assets                                                                 100             950               -              -              (21)            -                  539           462,517        (455,446)           8,640
  Intangible assets, net of accumulated amortization                           -               -                 -              -              -               -                  -               1,083             -              1,083
     Total assets                                                    $         143   $      32,182     $         -    $         -    $      14,116 $                8   $         539       $ 1,005,654    $   (570,992) $       481,650

Liabilities & Equity:
   Indebtedness, net of unamortized discounts, and def. fin. costs   $         -     $         -       $         -    $         -    $         -     $         -        $         -         $   541,334    $   (292,004) $       249,330
   Accrued interest payable                                                    -               -                 -              -              -               -                  -               9,333          (8,879)             454
   Accrued expenses                                                            -             5,310               -              -              -               -                      (0)         1,320             -              6,630
   Accounts payable                                                            -                 1               -              -              -               -                  -                  47             -                 48
   Deferred taxes and other liabilities                                        -               -                 -              -              -               -                  -              17,979            (800)          17,179
   Total liabilities not subject to compromise                       $         -     $       5,311     $         -    $         -    $         -     $         -        $             (0) $     570,012    $   (301,682) $       273,641
  Liabilities Subject to Compromise                                         23,750         123,453               -              -           18,671             -                       1            -                -           165,875
  Total liabilities                                                  $      23,750   $     128,764     $         -    $         -    $      18,671   $         -        $              1    $   570,012    $   (301,682) $       439,516

  Shares outstanding                                                           -           2,874                 -              -              -               -                  -                  -              -           2,874
  Additional paid in capital                                                   -       2,099,281                 -              -              -               -                  -              494,336       (491,113)    2,102,504
  Accumulated other comprehensive income (loss)                                -             -                   -              -           12,673             -                  -                  -              -          12,673
  Retained earnings (deficit)                                              (54,520)     (956,475)                -              -         (656,899)            -               (5,412)          (254,455)      (148,155)   (2,075,917)
  Non-controlling interest                                                     -             -                   -              -              -               -                  -                  876           (876)          -
  Intercompany contributions/distributions                                  30,913    (1,242,261)                -              -          639,672                  8           5,950            194,885        370,834             0
  Total equity                                                       $     (23,607) $    (96,582) $              -    $         -    $      (4,555) $               8   $         538 $          435,641 $     (269,309) $     42,134

     Total liabilities & equity                                      $         143   $      32,182     $         -    $         -    $      14,116   $              8   $         539       $ 1,005,654    $   (570,992) $       481,650




                                                                                                                                                                                                                    FORM MOR-3
                                                                                                                                                                                                                   PAGE 11 OF 16
                       Case 19-11915-BLS             Doc 309      Filed 12/30/19     Page 12 of 16


RAIT FUNDING LLC                                                                                Case No. 19-11915 (BLS)
Debtor                                                                                 Reporting Period: 11/01/19 - 11/30/19

                                                      Supplemental Schedule
                                                       Reorganization Items
                                    For the Period From November 1, 2019 to November 30, 2019


($ in thousands)
Professional fees - restructuring                                                                         $         1,438
US Trustee fees                                                                                                        10
  Total                                                                                                   $         1,449


                                                     Supplemental Schedule
                                                Liabilities Subject to Compromise
                                                    As of November 30, 2019


($ in thousands)
Senior note claims                                                                                        $       123,393
Subordinated RAIT Funding junior note claim and RAIT parent subordinated guaranty claim                            23,750
Subordinated Taberna note claims                                                                                   18,671
General unsecured claims                                                                                               61
  Total                                                                                                   $       165,875




                                                                                                        FORM Supp Sch
                                                                                                         PAGE 12 OF 16
                          Case 19-11915-BLS                  Doc 309          Filed 12/30/19            Page 13 of 16


RAIT FUNDING LLC                                                                                                    Case No. 19-11915 (BLS)
Debtor                                                                                                     Reporting Period: 11/01/19 - 11/30/19

                                                                       MOR-4a
                                                             Status of Post-Petition Taxes
                                                               As of November 30, 2019

The Debtors have paid and are paying all undisputed post-petition taxes as they come due. Copies of filed tax returns and IRS forms, if applicable for
this reporting period, are available to the U.S. Trustee upon request.



/s/ Alfred Dilmore                                                                   12/29/2019
Signature of Authorized Individual                                                   Date

Alfred Dilmore                                                                       Chief Financial Officer
Printed Name of Authorized Individual                                                Title of Authorized Individual




                                                                                                                                  FORM MOR-4a
                                                                                                                                  PAGE 13 OF 16
                   Case 19-11915-BLS    Doc 309      Filed 12/30/19     Page 14 of 16


RAIT FUNDING LLC                                                                  Case No. 19-11915 (BLS)
Debtor                                                                   Reporting Period: 11/01/19 - 11/30/19

                                              MOR-4b
                            Summary of Unpaid Post-Petition Accounts Payable
                                       As of November 30, 2019

($ in thousands)                          Current   1-30 Days   31-60 Days     Over 60 days        Total A/P
 Corporate expenses                      $      1   $       -   $        -     $          -   $            1
 Total Accounts Payable                  $      1   $       -   $        -     $          -   $            1




                                                                                              FORM MOR-4b
                                                                                              PAGE 14 OF 16
                      Case 19-11915-BLS           Doc 309         Filed 12/30/19          Page 15 of 16


RAIT FUNDING LLC                                                                                       Case No. 19-11915 (BLS)
Debtor                                                                                        Reporting Period: 11/01/19 - 11/30/19


                                                           MOR-5a
                                                  Accounts Receivable Balance
                                                   As of November 30, 2019

($ in thousands)                Current-30 Days           31-60 Days            61-90 Days        Over 90 Days            Total A/R
                            $                 -   $                -    $                -   $               -    $                -
Total Accounts Receivable   $                 -   $                -    $                -   $               -    $                -
                                                  Other Accrued AR                                                                    -
                                                  Credit Balance Adjustment                                                           -
                                                  (-) Allowance for Doubtful Accounts                                                 -
                                                  Total Net Accounts Receivable                                   $                   -


                                                                 Accounts Receivable Reconciliation
                                                  Beginning A/R Balance, Net
                                                  (-) Total AR Cash Collections During the Period                                     -
                                                  (+) Change in Allowance for Doubtful Accounts                                       -
                                                  (+) Credit Balance Adjustment                                                       -
                                                  (+) Net Sales During the Period Related to AR                                       -
                                                  Ending A/R Balance, Net                                         $                   -




                                                                                                                 FORM MOR-5a
                                                                                                                 PAGE 15 OF 16
                       Case 19-11915-BLS                    Doc 309           Filed 12/30/19             Page 16 of 16


RAIT FUNDING LLC                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                               Reporting Period: 11/01/19 - 11/30/19

                                                                         MOR-5b
                                                                 Debtor Questionnaire
                                           For the Period From November 1, 2019 to November 30, 2019

                                                                                                        Yes                         No

1. Have any assets been sold or transferred outside the normal course
of business this reporting period? If yes, provide an explanation                                                                    x
below.

2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide an                                                               x
explanation below (1)

3. Have all post‐petition tax returns been timely filed? If no, provide
                                                                                                          x
an explanation below.

4. Are workers' compensation, general liability and other necessary
                                                                                                          x
insurance coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If
yes, provide documentation identifying the opened account(s). If an
                                                                                                                                     x
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001‐3.


(1)
  Answer is specific to only Debtor related funds. Non-Debtor entities are continuing to disburse funds in the normal
course.




                                                                                                                               FORM MOR-5b
                                                                                                                               PAGE 16 OF 16
